DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10, and 12-17 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 7-8, “and the heat exchanger portion and the heat exchanger portion is formed” should be -- and the heat exchanger portion is formed --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. 20170306794 in view of Stretton et al. 20070245739 and Schwartz et al. 20140216056.

    PNG
    media_image1.png
    507
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    525
    663
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    780
    864
    media_image3.png
    Greyscale

Regarding independent claim 1, Schwartz ’794 discloses a gas turbine engine (20 Fig. 1) comprising: 
a bypass duct (labeled in annotated Fig. 2) for a bypass airflow (air along a bypass flow path B in a bypass duct defined within a nacelle 15 per para. 36; Figs. 1 and 2); and 
a diffuser case (labeled in annotated Fig. 2) including an inlet (labeled in annotated Fig. 2 ) in communication with the bypass duct for communicating a bypass flow (a selectively opened door or valve 106 (which when open defines the inlet which communicates with the bypass duct as seen in annotated Fig. 2), controlled by a control 108, diverts bypass air B across the heat exchanger 102 for cooling air in the heat 
Schwartz ’794 does not disclose the outlet passage extending through the bypass duct to exhaust airflow exiting the heat exchanger portion outside of the bypass duct and the diffuser case includes a forward flange for attachment to the forward case and an aft flange for attachment to the aft case.
Stretton teaches a heat exchanger using fan air as a coolant in a gas turbine engine (para. 2). Stretton teaches the outlet passage (outlet conduit 88 in Fig. 8; para. 50) extending through the bypass duct (88 extends through bypass duct 32 in Fig. 8; para. 27 references element 32 as bypass duct) to exhaust airflow (exhausted fluid flow 83a in Fig. 8; para. 50) exiting the heat exchanger portion outside of the bypass duct (88 leads to outlet end 90 in Fig. 8 which is outside the bypass duct 32).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ’794 to have the outlet passage extending through the bypass duct to exhaust airflow exiting the heat exchanger portion outside of the bypass duct as taught by Stretton to maximize thrust recovery (Stretton para. 50) by isolating the exhaust airflow in the extended outlet 
Schwartz ’056 teaches a gas turbine engine with heat exchangers and flowpath ducts (para. 6). Schwartz ’056 teaches an engine case (element 54 in Fig. 1 and circled in annotated Fig. 1) which includes a forward flange (66 in Fig. 1; para. 38) for attachment to a forward case (labeled in annotated Fig. 1) and an aft flange (67 in Fig. 1; para. 38) for attachment to an aft case (labeled in annotated Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ’794 in view of Stretton wherein the diffuser case includes a forward flange for attachment to the forward case and an aft flange for attachment to the aft case as taught by Schwartz ’056 as a means well known in the art of connecting case segments using annular flanges and a plurality of fasteners (Schwartz ’056 para. 42) to achieve predictable results (connection of multiple case segments).

Regarding claim 3, Schwartz ’794 in view of Stretton and Schwartz ’056 teaches all that is claimed in claim 1 discussed above and Schwartz ’794 further discloses wherein the heat exchanger portion comprises a plurality of passages (as shown in Fig. 4 there are a plurality of passages in the heat exchanger assembly and the plurality include supply tap 114 and return line 118 as shown in Fig. 2 and per para. 43) defined within the diffuser case (at least 114 and 118 of the plurality are defined within the diffuser case in annotated Fig. 2).
claim 4, Schwartz ’794 in view of Stretton and Schwartz ’056 teaches all that is claimed in claim 3 discussed above and Schwartz ’794 further discloses wherein the plurality of passages includes at least one first passage for the bypass flow (in Fig. 4 the passages between plates 132 and between tubes 130 are for bypass air; para. 51) and at least one second passage (including 126, 128, passages inside tubes 130 in Figs. 3A-3C, 4, 5) for a bleed airflow (heated airflow is tapped by tap 114 per para. 43) communicated from a diffuser (chamber 111 in Fig. 2) surrounding the combustor (115 in Fig. 2).

Regarding claim 5, Schwartz ’794 in view of Stretton and Schwartz ’056 teaches all that is claimed in claim 4 discussed above and Schwartz ’794 further discloses including a heat exchanger inlet (interpreted as location of tap 114 flow arrow at heat exchanger 102 in Fig. 2) for directing a flow of bleed air (as indicated by the 114 flow arrow) into the heat exchanger portion axially aft (tap 114 and its flow arrow are aft of line 118 and its flow arrow in Fig. 2) of a heat exchanger outlet (interpreted as end of 118 flow arrow at heat exchanger 102) such that the bleed airflow flows in an axially forward direction (heated bleed airflow flows forward from line 114 through passages 126, 128 to line 118 in heat exchanger 102 as discussed in para. 49 and 51 and shown in Figs. 3B and 4) opposite a direction (shown by flow arrows B in Fig. 3B and 4; paras. 49 and 51) of the bypass flow within the bypass duct.


claim 8, Schwartz ’794 in view of Stretton and Schwartz ’056 teaches all that is claimed in claim 1 discussed above and Schwartz ’794 further discloses including an outlet valve (interpreted as duct 110 which can be controlled by controller 108 per para. 42) for controlling exhaust airflow through the outlet passage (in this manner, the bypass air B may be selectively brought across the heat exchanger 102 or blocked under lower power conditions when cooling is not needed per para. 42).

Regarding claim 9, Schwartz ’794 in view of Stretton and Schwartz ’056 teaches all that is claimed in claim 8 discussed above and Schwartz ’794 further discloses including an inlet actuator (interpreted as inlet door 106 which is controlled by controller 108 in Fig. 2 and per para. 42 since one of ordinary skill in the art would interpret a selectively opened door or valve controlled by a controller to have an actuator enabling the desired movement of the door or valve) for controlling the bypass flow in to the inlet (the door selectively controls the bypass air diverted to the heat exchanger inlet per para. 42).

Regarding claim 10, Schwartz ’794 in view of Stretton and Schwartz ’056 teaches all that is claimed in claim 1 discussed above but is silent as discussed so far wherein the heat exchanger portion includes several heat exchanger portions spaced circumferentially about an axis of the engine.
Schwartz ’056 teaches wherein the heat exchanger portion includes several heat exchanger portions (para. 41) spaced circumferentially about an axis (14 in Fig. 1) of the engine.
’794 in view of Stretton and Schwartz ’056 wherein the heat exchanger portion includes several heat exchanger portions spaced circumferentially about an axis of the engine as taught by Schwartz ’056 because various turbine engine systems generate heat energy and can require multiple heat exchangers for cooling purposes (Schwartz ’056 para. 4).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ’794 in view of Schwartz ’056 and Stretton.

    PNG
    media_image4.png
    492
    864
    media_image4.png
    Greyscale

Regarding independent claim 12, Schwartz ’794 discloses a diffuser case (labeled in annotated Fig. 2) for a gas turbine engine (20 Fig. 1), 
a forward case (labeled in annotated Fig. 2-A);
an aft case (labeled in annotated Fig. 2-A);

a heat exchanger portion (labeled in annotated Fig. 2) defining passages (as shown in Fig. 4 there are a plurality of passages in the heat exchanger assembly including for bleed air 126, 128, passages inside tubes 130 in Figs. 3A-3C, 4, 5 and supply tap 114 and return line 118 as shown in Fig. 2 and per para. 43; and passages between plates 132 and between tubes 130 are for bypass air) for a bleed airflow (heated airflow tapped by tap 114 in Fig. 2; para. 43) and a cooling airflow (bypass air per para. 51), wherein the heat exchanger portion is formed as an integral part of the diffuser case (in annotated Fig. 2 the radially inner wall of the heat exchanger 102 is integral with the diffuser case such that it is interpreted as the heat exchanger portion is formed as an integral part of the diffuser case); 
an inlet (labeled in annotated Fig. 2) for communicating the cooling airflow (bypass air per para. 51) to the heat exchanger; and 
an outlet (labeled in annotated Fig. 2) for directing cooling airflow exhausted from the heat exchanger. 
Schwartz ’794 does not dislose the diffuser case comprising: 
a forward flange portion for attachment to the forward case that is forward of the diffuser case; 
an aft flange portion for attachment to the aft case that is aft of the diffuser case;
the outlet for directing cooling airflow exhausted from the heat exchanger to a location radially outward of outside of an outer radial surface of the duct.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ’794 wherein the diffuser case includes a forward flange for attachment to the forward case and an aft flange for attachment to the aft case as taught by Schwartz ’056 as a means well known in the art of connecting case segments using annular flanges and a plurality of fasteners (Schwartz ’056 para. 42) to achieve predictable results (connection of multiple case segments).
Stretton teaches a heat exchanger using fan air as a coolant in a gas turbine engine (para. 2). Stretton teaches the outlet (outlet conduit 88 in Fig. 8; para. 50) for directing cooling airflow exhausted from the heat exchanger (exhausted fluid flow 83a in Fig. 8; para. 50) to a location radially outward (labeled in annotated Fig. 8) of outside of an outer radial surface (labeled in annotated Fig. 8) of the duct (88 extends through bypass duct 32 in Fig. 8 (para. 27 references element 32 as bypass duct) to outlet end 90 in Fig. 8 which is outside the bypass duct 32).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ’794 in view of Schwartz ’056 to have the outlet for directing cooling airflow exhausted from the heat exchanger to a location radially outward of outside of an outer radial surface of 

Regarding claim 13, Schwartz ’794 in view of Schwartz ’056 and Stretton teaches all that is claimed in claim 12 discussed above and the combination further teaches as discussed above in claim 12, wherein the diffuser case (as shown in Fig. 2 of Schwartz ’794 discussed above), the forward flange and the aft flange extend annularly (Schwartz ’056 Fig. 1 and para. 38 as cited above) about an engine longitudinal axis (axis A in Fig. 1 of Schwartz ’794 and similarly axis 14 in Schwartz ’056).

Regarding claim 14, Schwartz ’794 in view of Schwartz ’056 and Stretton teaches all that is claimed in claim 13 discussed above but is silent as discussed so far wherein the heat exchanger portion includes several heat exchanger portions spaced circumferentially about an axis of the engine.
Schwartz ’056 further teaches wherein the heat exchanger portion includes several heat exchanger portions (para. 41) spaced circumferentially about an axis (14 in Fig. 1) of the engine.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ’794 in view of Schwartz ’056 and Stretton wherein the heat exchanger portion includes several heat exchanger portions spaced circumferentially about an axis of the engine as 

Regarding claim 15, Schwartz ’794 in view of Schwartz ’056 and Stretton teaches all that is claimed in claim 12 discussed above and Schwartz ’794 further discloses including a heat exchanger inlet (interpreted as location of tap 114 flow arrow at heat exchanger 102 in Fig. 2) for directing a flow of bleed air (as indicated by the 114 flow arrow) into the heat exchanger portion axially aft (tap 114 and its flow arrow are aft of line 118 and its flow arrow in Fig. 2) of a heat exchanger outlet (interpreted as end of 118 flow arrow at heat exchanger 102) such that the bleed airflow flows in an axially forward direction (heated bleed airflow flows forward from line 114 through passages 126, 128 to line 118 in heat exchanger 102 as discussed in para. 49 and 51 and shown in Figs. 3B and 4) opposite a direction (shown by flow arrows B in Fig. 3B and 4; paras. 49 and 51) of the cooling airflow.

Regarding claim 16, Schwartz ’794 in view of Schwartz ’056 and Stretton teaches all that is claimed in claim 15 discussed above and Schwartz ’794 further discloses including an outlet valve (interpreted as duct 110 which can be controlled by controller 108 per para. 42) for controlling exhaust airflow through the outlet passage (in this manner, the bypass air B may be selectively brought across the heat exchanger 102 or blocked under lower power conditions when cooling is not needed per para. 42).

claim 17, Schwartz ’794 in view of Schwartz ’056 and Stretton teaches all that is claimed in claim 16 discussed above and Schwartz ’794 further discloses including an inlet actuator (interpreted as inlet door 106 which is controlled by controller 108 in Fig. 2 and per para. 42 since one of ordinary skill in the art would interpret a selectively opened door or valve controlled by a controller to have an actuator enabling the desired movement of the door or valve) for controlling the bypass flow in to the inlet (the door selectively controls the bypass air diverted to the heat exchanger inlet per para. 42).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ’794 in view of Stretton and Schwartz ’056 as applied to claim 5 above, and further in view of Lyons 20160312615.
Regarding claim 6, Schwartz ’794 in view of Stretton and Schwartz ’056 teaches all that is claimed in claim 5 as discussed above but does not disclose a mixing chamber receiving cooled bleed airflow from the heat exchanger outlet.
Lyons teaches a flow system for use in a gas turbine engine (para. 5). Lyons teaches a mixing chamber (92A in Fig. 3; para. 29) receiving cooled bleed airflow from the heat exchanger outlet (per para. 29 and Fig. 3, cooled air 87 from heat exchanger 84 is received by the mixing chamber).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ’794 in view of Stretton and Schwartz ’056 to include a mixing chamber receiving cooled bleed airflow from the heat exchanger outlet as taught by Lyons to have the cooled air 

Regarding claim 7, Schwartz ’794 in view of Stretton and Schwartz ’056 and further in view of Lyons teaches all that is claimed in claim 6 as discussed above but is silent as discussed so far regarding including an onboard injector in communication with mixing chamber for directing cooled bleed airflow to a turbine section.
Lyons further teaches including an onboard injector (COBI 110 in Fig. 3; para. 29) in communication with mixing chamber for directing cooled bleed airflow to a turbine section (COBI directs the cooled bleed airflow to the compressor section HPC 44 in Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ’794 in view of Stretton and Schwartz ’056 and further in view of Lyons to include an onboard injector in communication with mixing chamber for directing cooled bleed airflow to a turbine section as taught by Lyons to increase the life of the compressor components which are subjected to high temperatures by cooling them (para. 4 Lyons).

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. In Remarks on pages 5 and 6 under 103 Rejections, Applicant argues that Schwarz ‘794 does not disclose that the heat exchanger 102 is an integral part of .  

    PNG
    media_image5.png
    507
    767
    media_image5.png
    Greyscale


	Applicant also argues that modification of Figure 2 of Schwarz ‘794 to include forward and aft flanges is not a fair reading based on the schematic view. However, the teachings of forward and aft flanges per Schwarz ’056 is combined with Schwarz ‘794 in view of Stretton in the 103 rejection, and Schwarz ’056 shows that it was well known in the art to have flanges for connecting sections of casings about a combustor (see annotated Fig. 1 of Schwarz ’056 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.H./                                                                                                                                                        Examiner, Art Unit 3741